DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1-7 and 13-20 are rejected.
Claims 8-12 are objected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 3, 2020 was considered by the examiner, except for reference No 10, since no copy of this reference was provided, as required by 37 CFR 1.98(a)(2) .

Specification
The disclosure is objected to because of the following informalities: in Examples 36-42 the compound 1-(3,4-dimethoxy)propan-1-one should be changed to 1-(3,4-dimethoxyphenyl)propan-1-one.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Steck et al. (US 4,967,013).
Steck et al. disclose a method for the dealkylation of a compound having the claimed formula (II), wherein R1 may be an alkyl group, n can be 0-4, m can be 1-4, R2 
    PNG
    media_image1.png
    36
    41
    media_image1.png
    Greyscale
 is a CHO group, to obtain a phenolic compound having the claimed formula (IIa) comprising contacting the compound having the claimed formula (II) with an aqueous reaction mixture in the presence of a zeolite at a temperature of from 120-300°C and a pressure of from atmospheric to 40 bar (see column 1, lines 5-8; column 2, line 3 to column 6, line 3; Examples 45-49; Table 6; and the claims).
Steck et al. differ from the instant claims in that it is not required that the zeolite be acidic nor that the contact be under an inert gas atmosphere.   However Steck et al. clearly disclose that the zeolite can be used in acidic form (see for instance the paragraph bridging columns 5 and 6) and that the starting material can be diluted with an inert gas (see column 3, lines 40-43). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use an acidic zeolite and contact the reactants under an inert gas atmosphere, since Steck et al. disclose that the zeolite can be used in acidic form and the starting material can be diluted with an inert gas.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Steck et al. Mavity (US 2,697,732) in view of Honma et al. (WO 2014/083426 A1) and Becker et al. (WO 2012/118542 A1).
Mavity disclose a process for O-dealkylation of a compound encompassing the claimed formula (II) to obtain a phenolic compound of the claimed formula (IIa) (see entire disclosure).  Any suitable aromatic ether may be treated including those having substituent groups comprising hydrocarbons, oxygen, nitrogen and/or sulfur groups 
Mavity differs from the instant claims in that Mavity does not require an aqueous reaction mixture.  However, Mavity does disclose that the reaction may be effected in any suitable manner and will depend upon the catalyst employed (see column 2, lines 62-63).  
Honma et al. disclose a process for demethylating or demethoxylating aromatic compounds (see entire disclosure).  Honma et al. disclose that it is preferable to use water in both a gas phase and a liquid phase reactions (see paragraphs 0027-0035).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use an aqueous reaction mixture in the dealkylation process of Mavity, since Mavity disclose that the reaction may be effected in any suitable manner and the skilled artisan would have been further motivated to use an aqueous reaction mixture, since Honma et al. disclose that in a process for demethylating or demethoxylating aromatic compounds it is preferable to use water in both a gas phase and a liquid phase reactions.  
Mavity differs from the instant claims in that Mavity does not require using an aluminophosphate or silicoaluminophosphate catalyst. However, Mavity does disclose 
Becker et al. disclose that aluminosilicate, aluminophosphate, silicoaluminophosphate, mixed metal oxides and phosphoric acid are all suitable dealkylation catalysts (see paragraph 0037).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use an aluminophosphate or an silicoaluminophosphate as the catalyst in the process of Mavity, since Mavity disclose that the reaction may be effected in the presence of any suitable catalyst and Becker et al. disclose that like aluminosilicate, mixed metal oxides and phosphoric acid, aluminophosphate and silicoaluminophosphate are also suitable dealkylation catalysts.
Mavity further differs from the instant claim 17 in that Mavity does not require the phenolic compound be the claimed phenolic compounds.  However, Mavity disclose that any suitable aromatic ether may be treated including those having substituent groups comprising hydrocarbons, oxygen, nitrogen and/or sulfur groups attached to the ring or to the hydrocarbon substituents (see column 1, lines 57-81).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use the process of Mavity to prepare the claimed phenolic compounds, since Mavity disclose that any suitable aromatic ether may be treated including those having substituent groups comprising hydrocarbons, oxygen, nitrogen and/or sulfur groups attached to the ring or to the hydrocarbon substituents.

Claims 1-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kozelj et al. (“Strong-Acids-Promoted Protiodeacylation of Sterically Nonhindered Alkyl Aryl Ketones”, Synlett Letter, No. 11, 2007, pp. 1699-1702).
Kozelj et al. disclose a process for deacylation of alkyl aryl ketones having the claimed formula (I) with aqueous acids, such as HBr and TfOH to prepare compounds having the claimed formula (Ia)(see Scheme 1 on page 1699 and the paragraph below Scheme 1; Table 1 on page 1700 and the first paragraph below Table 1; Table 2 on page 1700 and References and Notes (8) on page 1702).  The reaction mixture contains at least 0.05 equivalents of acid (see the References and Notes (8) on page 1702).  
Kozelj et al. differ from the instant claims in that Kozelj et al. do not require the use of an inert gas.  However, Kozelj et al. do show that it is known to use the inert gas argon in a deacylation reaction (see References and Notes (12) on page 1702).  Further, it is also known to use inert gases to avoid unwanted reactions.  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use an inert gas in the deacylation process of  Kozelj et al., since Kozelj et al. do show that it is known to use the inert gas argon in a deacylation reaction.   The skilled artisan would have further been motivated to use an inert gas in order to avoid unwanted reactions.
Kozelj et al. differ from the instant claims in that Kozelj et al. do not require the use of the claimed temperatures and pressures.  However, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the temperatures and pressures based upon whether the reaction is .

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699